DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Claims 19, 20, 22-26 are pending and have been considered on the merits.  All arguments and amendments have been considered. Applicants Declaration filed under 37 CFR. 1.132 has been entered and considered. 
All previous rejections have been withdrawn in light of applicants arguments and Declaration filed on 6/29/2022 demonstrating that L. casei AMBR2 has properties and features to distinguish it from the L. casei strains of the previously relied upon prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the novel isolated L. casei AMBR2 strain shows improved anti-pathogenic activity against Staphylococcus aureus (Fig. 4) and Candida albicans (Fig. 5-6), having antimicrobial activities against respiratory pathogens such as Moraxella catarrhalis, Haemophilus influenzae, Staphylococcus aureus, Shigella flexneri, Shigella sonnei, Escherichia coli and Candida albicans, a unique antibiofilm activity against Stenotrophomonas maltophila (Fig. 7) and  improved adhesion capacity to airway epithelial cells, vaginal epithelial cells and gut epithelial cells (Fig. 8-12), does not reasonably provide enablement for preventing infections in a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to a method of preventing and treating gastro-intestinal infections, oronasopharyngeal infections, skin infections, mastitis and urogenital infections by administering to the subject in need thereof a strain of L. casei AMBR2.  While the person of ordinary skill in the art would have a reasonable expectation of treating some infections claimed, he or she would not have such an expectation for preventing the actual infections, and in addition the claim is drawn to a subject in need thereof, which when “preventing” would encompasses any and all subjects.  An infection is simply an invasion by pathogenic microorganisms (See Dictionary.com).  Because the body is constantly covered with, and surrounded by, bacteria and viruses, it is impossible to ensure that not a single microbe would enter the body and multiply even once, which would constitute “infection.”  Rather, it would be more appropriate to limit the claims to method of treating such infections as caused by the microbes which L. casei AMBR2 effectively provides antimicrobial and anti-pathogenic activity against.
Additionally, the applicants have provided no direction for the claimed method to prevent infections.  The experiments provided in the specification demonstrates an in vitro result, i.e. improved anti-pathogenic activity against Staphylococcus aureus (Fig. 4) and Candida albicans (Fig. 5-6), having antimicrobial activities against respiratory pathogens such as Moraxella catarrhalis, Haemophilus influenzae, Staphylococcus aureus, Shigella flexneri, Shigella sonnei, Escherichia coli and Candida albicans, a unique antibiofilm activity against Stenotrophomonas maltophila (Fig. 7) and  improved adhesion capacity to airway epithelial cells, vaginal epithelial cells and gut epithelial cells (Fig. 8-12); there is no actual administration to a subject in need thereof and thus, no showing of in vivo results, i.e.,  no long term results are provided showing the patients never acquire an infection, as would be required to support the “prevention” claim.  While lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence, in light of the unpredictable nature of the art and the direction applicants present, provides additional weight to the lack of enablement in consideration of the Wands factors as a whole. Thus, one of ordinary skill in the art would not have a reasonable expectation of successfully preventing infections by performing the claimed method.

Claims 19, 20, 22-26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, as stated above, the specification does not demonstrate administering the claimed L. casei AMBR2 strain to a subject in need thereof, the specification only preforms in vitro growth and adhesion experiments which show anti-pathogenic activity against Staphylococcus aureus (Fig. 4) and Candida albicans (Fig. 5-6), antimicrobial activities against respiratory pathogens such as Moraxella catarrhalis, Haemophilus influenzae, Staphylococcus aureus, Shigella flexneri, Shigella sonnei, Escherichia coli and Candida albicans, a antibiofilm activity against Stenotrophomonas maltophila (Fig. 7) and improved adhesion capacity to airway epithelial cells, vaginal epithelial cells and gut epithelial cells (Fig. 8-12); however, there is no actual administration to a subject in need thereof and thus, no showing of how the strain is being administered and thus no showing of in vivo results treating infections in a subject in need thereof as claimed. The claims are drawn to limitations for no written description has been provided. Because the claims encompass a method of administering to subject in need thereof for treating infections, neither contemplated nor disclosed by the as-filed disclosure, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is drawn to “further comprising administering a second probiotic bacterium”; however, claim 19 is not drawn to administering a “first” probiotic bacterium (L. casei AMBR2 is not claimed/referred to as a probiotic bacterium in claim 19). Thus, the term “second” is not clear. It is suggested that applicant amend claim 26 to more clearly demonstrate that an additional bacterial strain (different from L. casei AMBR2) is being administered with the L. casei AMBR2 strain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632